COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                NO. 2-08-316-CR

BRYANT TRACEY WALKER                                              APPELLANT


                                         V.

THE STATE OF TEXAS                                                      STATE

                                      ----------

           FROM THE 396 TH DISTRICT COURT OF TARRANT COUNTY

                                      ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                      ----------

      We have considered appellant’s “Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received

this motion, we grant the motion and dismiss the appeal. See id.; Tex. R. App.

P. 43.2(f).

                                               PER CURIAM




PANEL: DAUPHINOT, HOLMAN, and GARDNER, JJ.




      1
          See Tex. R. App. P. 47.4.
DO NOT PUBLISH

Tex. R. App. P. 47.2(b)




DELIVERED: October 23, 2008